Citation Nr: 0844379	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  08-02 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 10 percent disabling since May 28, 2008 
and noncompensable prior to that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied a compensable rating for 
bilateral hearing loss.

In March 2008, the veteran testified at a hearing before the 
undersigned using video-conferencing technology.  

In April 2008, the Board remanded the claim for additional 
development.  In July 2008, the Appeals Management Center 
increased the rating for bilateral hearing loss to 10 percent 
effective May 28, 2008.



FINDING OF FACT

1.  Prior to May 28, 2008, the veteran had Level II of III 
hearing loss in the right ear and Level III hearing loss in 
the left ear.

2.  Since May 28, 2008, the veteran has had Level IV hearing 
in his right ear and Level III hearing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss prior to May 28, 2008 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Tables VI, VIA 
and VII, Diagnostic Code 6100; § 4.86 (2008).

2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.85, Tables VI, VIA and VII, 
Diagnostic Code 6100; § 4.86.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision, VA must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004) (Pelegrini II).  

In a letter issued in January 2007, prior to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for an increased 
rating for his hearing loss disability.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

Section 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23353 (Apr. 30, 2008) (effective for 
claims pending on or after May 30, 2008).  The January 2007 
letter did, nonetheless, tell the veteran to submit relevant 
evidence in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran has substantiated his status as a veteran and was 
notified of all four remaining elements of Dingess notice by 
the January 2007 letter.  

In the case of an increased rating claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 0 
percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The January 2007 letter told the veteran that to substantiate 
the claim, he should submit evidence that the disability had 
worsened, and that he could substantiate the claim with 
evidence of its impact on his employment.  

He was not specifically notified that he should substantiate 
the claim with evidence of its impact on daily living or that 
the rating criteria required specific test results in order 
to award a higher rating.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007). 

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).  

The veteran has demonstrated actual knowledge that the impact 
of the disability on daily living could substantiate the 
claim.  He offered testimony in this regard at his hearing.

The rating criteria were discussed in the January 2008 
statement of the case.  Legally valid VCAA notice cannot be 
provided in a statement of the case, because it is a post-
adjudication document.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The statement of the case should have 
served to put the veteran on notice as to what was needed.  
The veteran had the opportunity for a hearing, and the 
opportunity to submit additional evidence and argument after 
the notice was provided.  Hence, he had a meaningful 
opportunity to participate in the adjudication of the claim 
and was not prejudiced by the absence of legally sufficient 
VCAA notice.

The VCAA notice letter did provide notice that the disability 
would be rated under a diagnostic code in accordance with the 
rating schedule and provided examples of evidence that he 
could submit to substantiate the claim.  Vasquez.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records and records from various 
federal agencies.  Additionally, the veteran was provided 
proper VA examinations in January 2007 and May 2008, pursuant 
to the Board's remand, to determine the current severity of 
his bilateral hearing loss.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2008).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection for bilateral hearing loss was granted 
effective in August 1971.  The veteran filed a new claim for 
a compensable rating for bilateral hearing loss in December 
2006.  

VA outpatient treatment records from April 2005 to December 
2005 show that the veteran was fitted for hearing aids.

In January 2007, the veteran was afforded a VA examination to 
determine the severity of his hearing loss.

On the authorized audiological evaluation in January 2007 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
55
90
90
62
LEFT
20
45
90
85
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 in the left ear.  The 
diagnosis was moderately-severe to profound, sharply sloping, 
high frequency sensorineural hearing loss of combined type in 
the right and moderate to profound, sharply-sloping, high-
frequency sensorineural hearing loss of combined type in the 
left ear.

In January 2007, the veteran's wife submitted a statement 
attesting to the fact that the veteran's hearing loss was 
becoming increasingly worse.

In August 2008, the veteran submitted the report of a private 
hearing examination conducted in August 2007.

The veteran testified at his March 2008 hearing that his 
hearing loss had increased in severity since his last 
examination and therefore, the veteran was afforded a new VA 
examination in May 2008, pursuant to the Board's remand.

On the authorized audiological evaluation in May 2008 pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
50
90 
90
63
LEFT
15
45
85
90
59

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 84 in the left ear.  He was 
diagnosed with bilateral hearing loss. 

Analysis

The veteran does not meet the criteria for an exceptional 
pattern of hearing loss.  38 C.F.R. § 4.86.  

Prior to May 28, 2008, the veteran underwent two hearing 
examinations.  The January 2007 hearing examination showed 
Level III hearing loss in each ear without an exceptional 
pattern of hearing loss.  Such hearing loss warrants a 
noncompensable rating under Table VII, 38 C.F.R. § 4.85.

The private examination in August 2007, could be read as 
showing the following speech reception thresholds:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
60
80 
85
59
LEFT
20
50
80
85
59

Speech discrimination scores were reported as 96 percent in 
the right ear and 84 percent in the left ear.   This would 
translate to Level II hearing loss in the right ear and Level 
III hearing loss in the left ear, which would warrant a 
noncompensable evaluation under Table VII.

With respect to the right ear, the greatest degree of hearing 
impairment was measured at the veteran's May 28, 2008 VA 
audiological examination.  The pure tone threshold average at 
that time was 62.5 decibels with a speech recognition score 
of 72 percent.  This translates to Level IV hearing 
impairment under Table VI.  

With respect to the left ear, the greatest degree of hearing 
impairment was also measured at the veteran's May 2008 
audiological examination.  The pure tone threshold average 
was 58.75 decibels with a speech recognition score of 84 
percent.  This translates to Level III hearing impairment 
under Table VI.  Level IV hearing impairment in one ear and 
Level III hearing in the other ear warrants a 10 percent 
rating under the applicable criteria.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008).  Accordingly, an increased 
rating is not warranted.  

The disability is contemplated under the rating criteria, has 
not required any periods of hospitalization, and there is no 
evidence or allegation that the disability has caused marked 
interference with employment.  There is no other evidence of 
an exceptional disability picture.  Hence, referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321(b) (2008).

There is no evidence that the hearing loss disability has met 
or approximated the criteria for an increased rating at any 
time during the appeal period.  The weight of the evidence is 
against the claim and it is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.21 (2008).

	



							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a compensable rating for bilateral hearing 
loss disability prior to May 28, 2008, is denied.

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


